Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 10/01/2021.
Claims 1-14 have been allowed.
Claims 1 and 3-5 have been amended.
Response to Amendment
Claim Rejection Under 35 U.S.C. §112:
On page 6 of Applicant’s Remarks, filed on 10/01/2021, Applicant states that “Claims 3-5 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended claims 3-5 as provided above.” Examiner has corroborated Applicant’s Amendments; and therefore the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph have been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 6-9, filed 10/01/2021, with respect to the rejection(s) of claims 1-14 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Klein et al. US 9,410,985, have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“… a fluxgate current sensor comprising: a magnetic core having a through-hole; at least one excitation winding wound around the magnetic core; at least one compensation winding wound around the magnetic core; and a sensor circuit configured to measure a magnetization of the at least one excitation winding, to generate a driving signal for driving the at least one compensation winding such that a magnetic flux in the magnetic core is cancelled out by a current in the at least one compensation winding, to generate a current flowing through the at least one compensation winding according to the driving signal, and to generate an output signal corresponding to a magnitude of an electric current flowing through the through-hole of the magnetic core; wherein the magnetic core, the at least one excitation winding, the at least one compensation winding, and the sensor circuit are each integrated into the printed  circuit board, turns of the at least one excitation winding and the at least one compensation winding being entirely parallel to the printed circuit board, and wherein the magnetic core is arranged on the printed circuit board such that the battery management unit is mountable into the battery system and such that the conductor or the busbar of the battery system passes through the through-hole of the magnetic core.”
Claims 2-14 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Kang et al. US 2004/0124836 - A weak-magnetic field sensor comprises a first magnetic core having first and second cores connected in parallel to each other, first exciting coils wound around the first and second cores, respectively, and a first detecting coil alternately arranged together with the first exciting coils on the 
Chetanne US 2021/0141002 - The circuit (40) has a bonding layer (43) extended between a first track and a second track. A first through assembly is passed through a first metalized hole (47) and a second metalized hole (48) for connecting the first track and the second track. The metalized holes are extended through an insulating layer on a current divider bridge. A magnetic core (13) is extended in a thickness of the circuit. The magnetic core includes a core portion, which is extended between a second through assembly and a third through assembly.
Guan et al. US 2017/0115328 - The sensor (1) has fluxgate sensor elements in main magnetic core (11). A signal generator (14) outputs excitation signals to first and second detection windings (12,13) to magnetize windings with inverted phases. A detector (17) outputs a detection signal whose amplitude changes in proportion to current value of current flowing in detected object based on difference between voltage signals generated in windings. A waveform adjuster is connected to winding out of detection windings and adjusts signal waveform of voltage signal generated by winding out of detection windings.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-14 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/RAUL J RIOS RUSSO/Examiner, Art Unit 2867